ERVIN, Justice
(specially concurring).
I would not object to the proposed authorization for an increase of Bar dues not to exceed $50.00, provided the Florida Bar members were afforded overall opportunity on due notice to vote in referendums in advance of the Florida Bar Convention at Bar meetings duly called and held in each judicial circuit and, in addition, provided .those members who did not vote on the proposal at the judicial circuit Bar meetings were afforded opportunity to vote thereon at the Florida Bar Convention pursuant to due notice of a specified time and place for such balloting at the Florida Bar Convention.
I reluctantly concur in the foregoing increase of $37.50 in order that the Bar may receive the financial support necessary to provide for its current and authorized budget requirements, which support clearly appears to be needed, although I think it would have been better had the $37.50 increase also been made subject to the referendum suggested above. The need for the proposed increase to $50.00 is not equally clear; hence, it appears to me the more comprehensive referendum as suggested in the first paragraph above would be advisable in order to determine if this proposal would meet with the approval of a majority of the Bar membership.
THORNAL, C. J., and THOMAS, J., concur.